Case 2:20-cv-11664-GAD-PTM ECF No. 2 filed 07/07/20          PageID.22    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

         CODY JAMES DEBRUYN,

                Petitioner,
                                                     Case No. 20-cv-11664
                    v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
          STATE OF MICHIGAN,

            Respondent.
   ______________                      /

     OPINION AND ORDER DISMISSING THE HABEAS CASE AS
DUPLICATIVE, DIRECTING THE HABEAS PETITION TO BE FILED IN
A PRIOR CASE, DENYING A CERTIFICATE OF APPEALABILITY, AND
 DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

      This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Cody James DeBruyn (“Petitioner”) challenges his 2015 Livingston County Circuit

Court guilty plea convictions and sentences for armed robbery, first-degree home

invasion, four counts of unlawful imprisonment, five counts of assault with a

dangerous weapon, larceny from a building, larceny of a firearm, and 13 counts of

possession of a firearm during the commission of a felony.

      Petitioner, however, has already filed a federal habeas action challenging the

same convictions and sentences in federal court. See DeBruyn v. State of Michigan,

No. 2:17-CV-14131 (E.D. Mich.) (Tarnow, J.). In that case, the Court stayed and

administratively closed the case so that Petitioner could return to the state courts to


                                           1
Case 2:20-cv-11664-GAD-PTM ECF No. 2 filed 07/07/20          PageID.23    Page 2 of 3




fully exhaust state court remedies for all his intended habeas claims. Instead of

moving to reopen that case to proceed on an amended petition, Petitioner filed the

instant habeas petition.

      The instant action must be dismissed as duplicative and successive to

Petitioner’s stayed habeas action. See, e.g., Flowers v. Trombley, 2006 WL 724594,

*1 (E.D. Mich. 2006); Harrington v. Stegall, 2002 WL 373113, *2 (E.D. Mich.

2002); see also Davis v. United States Parole Comm’n, 870 F.2d 657, 1989 WL

25837, *1 (6th Cir. 1989) (district court may dismiss habeas petition as duplicative

of pending habeas petition when second petition is essentially same as first petition).

Petitioner’s pleadings should be submitted in his previously-filed habeas case.

Petitioner may not challenge the same convictions in two different habeas actions.

Accordingly, the Court DISMISSES WITHOUT PREJUDICE this case. The

Court DIRECTS the Clerk’s Office to re-file the instant habeas petition in No. 2:17-

CV-14131 for further consideration. The Court makes no determination as to the

merits of Petitioner’s claims. This case is closed.

      Before Petitioner may appeal, a certificate of appealability must issue. See 28

U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may

issue only if a petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on

procedural grounds without addressing the merits, a certificate of appealability


                                          2
Case 2:20-cv-11664-GAD-PTM ECF No. 2 filed 07/07/20            PageID.24    Page 3 of 3




should issue if it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that jurists

of reason would find it debatable whether the court was correct in its procedural

ruling. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists could

not debate the correctness of this Court’s procedural ruling. Accordingly, the Court

DENIES a certificate of appealability. The Court also DENIES leave to proceed in

forma pauperis on appeal as any appeal from this non-prejudicial dismissal would

be frivolous and cannot be take in good faith. See Fed. R. App. P. 24(a).

      IT IS SO ORDERED.



                                         s/Gershwin A. Drain__________________
                                         GERSHWIN A. DRAIN
                                         UNITED STATES DISTRICT JUDGE

Dated: July 7, 2020



                            CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                 July 7, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                           3
